UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6541



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


ROBERT J. MERRITT,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
95-167-S, CA-97-3672-S, CA-98-321-S)


Submitted:   October 8, 1998                 Decided:   October 26, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert J. Merritt, Appellant Pro Se. Kathleen O’Connell Gavin,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Merritt, Nos. CR-95-167-S; CA-97-3672-S;

CA-98-321-S (D. Md. Nov. 4, 1997; Feb. 3, 1998). To the extent Ap-

pellant seeks to raise issues on appeal which were not properly

presented to the district court for determination, we decline to

consider those issues. We deny Appellant’s motion for expedited

treatment and for oral argument. The facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2